Title: To James Madison from Joseph Jones, 24 June 1789
From: Jones, Joseph
To: Madison, James


Dr Sr
Richmond 24th. June 1789.
I thank you for the copy of the amendments proposed to the constitution which you lately inclosed to me—they are calculated to secure the personal rights of the people so far as declarations on paper can effect the purpose, leaving unimpaired the great Powers of the government—they are of such a nature as to be generally acceptable and of course more likely to obtain the assent of Congress than wod. any proposition tending to separate the powers or lessen them in either branch. The Part that speaks of facts triable by Jury not otherwise reexaminable than may consist with the principles of the common law, means I suppose that the Court of appls. shall not re:examine the facts but by a Jury, or what is the true meaning?
I have occasionally mentioned to you the names of persons at their particular instance who are candidates for office—in doing this I had no wish to interest you in their behalf further than suited your convenience and particular views and on my part to comply with a promise made that I wod. mention their names to you. I took occasion also to throw out a hint pointing to a particular person which was rather unfavourable—the person alluded to was I believe qualified to execute the office he filled but so far as my observation went was disposed to make the most of the opportunities afforded him—this has been I think pretty generally the disposition of public officers and is therefore not more reprehensible in him than in others but is perhaps more improper in the man through whose hands much public money may pass. Alexandria and George Town are very inconvenient ports of Entry and if established as such will I fear open the door to great abuses. In what forwardness is the bill for the judiciary department. I have heard the Senate had undertaken the business and some sketches of the plan, but little has been said on the subject lately, at your leisure I shall thank you for the outline of the plan. Virga. ought to have one of her Citizens in the Superior Court but we have very few fit for it—of our Judges—Pendleton, Wythe, Blair, would either of them answer well—the first will I fear be unable to execute his present office long the others are qualified and able if they would act. Among the Lawyers I know of none but Randolph—it is of the first consequence to have your Supreme court of able Lawyers & respectable characters. We have another case before the general Court wherein the Judges are disposed to pronounce the law a nulity as unconstitutional. It has been brot. on in the case of the Clerks on the Soliciters motions agt. them for the ⅓d their fees demanded by the law of 86 imposing new Taxes—they made up a purse of 100 gs. for the Bar and were supported by the whole agt. Innes for the Commonwealth—last monday the decision was to have been pronounced but was then postponed for further argument the next term which happens during the sitting of the assembly. I see it is directed for the present that two copys of the acts as they pass Congress shall be sent by the president to the respective Executives, and one prescribing the oath has been received and no request or mode proposed to carry it into effect—we had some little difficulty how to conduct the business but ultimately directed it to be printed in the Gazette and to have a sufficient number of copies struck to furnish each of the Superior Courts and the Co: Courts with one or two that they may swear or not as they choose. Yr. friend & Servt
Jos: Jones
